COXE, District Judge
(after stating the facts). Paragraph 263 of the act of 1894 is substituted for paragraph 354 of the act of 1890. After enumerating a number of articles made of cotton, paragraph 354 contained the following words, “Any of the foregoing which are elastic or nonelastic, forty percentum ad valorem.” Ooniioversy soon arose regarding article's similar to those now in question, and the court, being of the opinion that cotton webbing could be made elastic without the presence of India rubber, reversed the decision of the hoard assessing webbing containing India rubber under paragraph 354. At the same time the court intimated that a different result would have been readied if India rubber were necessary to produce elasticity, or, in other words, if the statute, instead of using the word "elastic,” had used the words “composed in part of India rubber,” the decision of the board would have been sustained. In re Shattuck, 54 Fed. 365; affirmed, 8 C. C. A. 176, 59 Fed. 454. ¡Subsequently the board found as matter of fact that "it is not practicable to make cotton webbing elastic, without (he presence' of India rubber.” It must be presumed that when the present act was passed in August, 1894, congress legislated with reference to the misunderstanding which had arisen regarding paragraph 354. In order to make plain what had previously been obscure congress substituted for the words “elastic or nonelastic” tlie words “whether composed in part of India rubber or otherwise.” Taking all this into consideration, as the court is permitted to do ■when endeavoring to arrive at the correct construction of a statute, is it not. plain that congress intended to assess cotton cords under *812paragraph. 263 without reference to whether they are elastic or nonelastic, or, what is the same thing, whether they are or are not composed in part of rubber? The importations in question are the cotton elastic cords of commerce. If paragraph 263 does not refer to them it is not easy to perceive to what it does refer. There is no proof that there are cotton elastic cords of which cotton is the material of chief value. Indeed, the board say, "that so far as they have been able to discover India rubber is the component material of. chief value in all imported cords made of cotton and India rubber.”
The coñstruction contended for by the importers entirely ignores the existence of the clause “whether composed in part of India rubber or otherwise.” If the paragraph covers cords made wholly or chiefly of cotton and these only, the words quoted have no meaning. They might as well be omitted. With the rubber clause omitted cotton cords made wholly or chiefly of cotton would, of course, be classified properly under paragraph 263. If cotton cords contain rubber and the rubber is of greater value than the cotton they would go to paragraph 352. If they contain rubber of less value than the cotton, assuming that such cords could be made, they would go to paragraph 263. In other words, the paragraph with the rubber clause omitted means precisely what it means with the rubber clause present. Such a construction would seem inadmissible under any circumstances and especially so in a case where the purpose is so manifest as in the present instance. It was clearly the intent that elastic cotton cords should pay duty under this paragraph and not as manufactures of India rubber.
The authorities deciding between two broad provisions of law have little application to the controversy in hand. For instance, in Hartranft v. Sheppard, 125 U. S. 337, 8 Sup. Ot. 920, the question was whether quilts made of cotton and eider down, chief value, should be assessed as “manufactures of cotton” or as “unmanufactured articles not provided for.” Had the act of 1883 provided for “quilts made of cotton and whether composed in part of eider down or otherwise,” it is probable that a different result would have been reached.
The decision of the board is right and should be affirmed.